        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 15-36 Erie
                                             )
ELIZABETH McMAHAN                            )

                       RESPONSE OF THE UNITED STATES TO
                     DEFENDANT’S SENTENCING MEMORANDUM

       For several years while employed at National Tool Grinding, McMahan took advantage

of her trusted position and falsified commission reports and sold merchandise at drastic and

unapproved discounts to earn commissions to which she was not entitled. Her actions resulted in

a loss to National Tool Grinding of more than $550,000. She should receive a sentence well

within her applicable guideline range.

                                 FACTUAL BACKGROUND

       Elizabeth McMahan worked for National Tool Grinding (NTG), which is based in Erie,

Pennsylvania. In addition to its original business, tool grinding, NTG’s focus is selling products

through the telephone and Internet via a subsidiary known as US Netting. US Netting sells a

variety of products including ropes and nets. The company advertises its products primarily

through the Google and Bing search sites and has a website that lists products and prices.

Prospective customers can order from the company by utilizing the website or speaking with a

sales employee. On a normal basis, NTG employs approximately twenty individuals, including

three sales employees. The job of the sales employees is to take incoming customer requests and

bid out a product that fits the customer’s request. Sales employees price the product and

calculate the total cost to the customer. NTG’s products have established prices and guidelines

that give the sales employees limited flexibility to waiver from those prices. For example, these
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 2 of 18



guidelines allow sales employees to independently provide no more than a 10% discount on a

large multi-thousand dollar order. However, the 10% discount was not to be provided

automatically on every order. Rather, it was reserved for those situations involving high dollar

orders that could only be closed with the provision of the discount. Any other discount needed

the NTG President’s permission and authorization. In most instances, the President of NTG

would only consider giving out a discount greater than 10% on an order that was in the tens of

thousands of dollars.

       Once a customer contacted NTG, a sales employee would touch base with the customer,

provide a quote usually via email and then handle the order if applicable. The sales employee then

submitted an order to a vendor and/or to NTG’s workshop for production. Through the use of a

spreadsheet, each sales employee calculated their own total sales and then submitted their sales

figures and commission calculations to the President of the company for payroll processing.

       Starting in 2004, Elizabeth McMahan began working as a sales employee at NTG.

McMahan continued to work in that capacity until August 12, 2014, when McMahan hurriedly left

NTG after the company issued new procedures for the sales employees’ payroll processing. Prior

to August 2014, sales employees did not provide an invoice or proof of sale at the time that the

sales/commission spreadsheet was submitted to the President for payroll processing. Starting in

August 2014, new company policy was that all sales employees would provide some proof that a

sale was made as detailed on the commission spreadsheet. Soon after the sales employees were

informed of the new policy, McMahan started removing personal items from her desk, many of

which had been on her desk for a lengthy period.

       Not long after the new sales policy was announced, McMahan met with Lisa Masters,

Human Resource Manager for NTG, and expressed concerns with the new sales policy. McMahan



                                                2
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 3 of 18



then left Master’s office and never returned to NTG. McMahan was not fired during the meeting,

nor did McMahan quit during the meeting or thereafter. However, soon after, NTG received a

notice from Pennsylvania Unemployment Compensation (PUC) that McMahan had provided

notice that she was terminated by NTG and had filed for unemployment compensation. NTG

issued a letter to PUC, denying McMahan’s claim and advising that it was McMahan who had

walked out of NTG, never to return.       The PUC ultimately denied McMahan’s claim for

unemployment compensation.

       Due in part to suspicions by NTG regarding McMahan’s sudden departure after the

implementation of the new policy, NTG asked their computer staff and their accountant to

investigate McMahan’s sales activities while at NTG. The computer staff found Excel spreadsheet

files in the recycle bin of McMahan’s work computer. McMahan tried to delete the files but was

unable to permanently delete them. These files, along with invoices for sales made by McMahan

were given to NTG’s accountant. During the examination, the accountant found from mid-2010

through August 2014, approximately $200,000 in fraudulently obtained payroll commissions for

McMahan that had no supporting documentation. The fake sales and resulting commissions had

been submitted by McMahan to NTG for payment.

       As detailed above, NTG sales employees provided Excel spreadsheets with commission

calculations to the NTG President. The NTG President relied entirely on his employees’ veracity

when submitting their commission calculations. The accountant found that the Excel spreadsheet

calculations submitted by McMahan were manipulated to show sales that did not exist, but for

which McMahan claimed and then received commissions.

       FBI Special Agent Mike Thoreson reviewed the spreadsheets and invoices and also

determined that McMahan submitted fraudulent sales reports so as to receive commissions on sales



                                               3
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 4 of 18



that never occurred. The findings showed that McMahan listed sales on the Excel sales spreadsheet

which included invoice numbers, customer name, date of sale, and the amount of the sale.

However, no actual invoices were found for many of these sales. Furthermore, the Excel

spreadsheets found in the recycle bin of McMahan’s work computer contained rows that were

hidden prior to the printing of the spreadsheet. When printed, McMahan made the spreadsheet

appear in such a way that no one would ever know that there were hidden rows within the

spreadsheet. Special Agent Thoreson hand added each sale that was listed on the spreadsheets

given by McMahan to the NTG President. The totals found by Special Agent Thoreson did not

match the totals on the printed spreadsheet McMahan provided to NTG for payment of her

commissions. Special Agent Thoreson’s calculated total was much lower than the commission

figure provided by McMahan to NTG for payment. In summary, McMahan input false sales into

the Excel sales spreadsheets, which then drove up the total amount of sales, but when the report

was printed, McMahan hid those false sales. The total figure on the bottom of the spreadsheet still

included those false sales, thereby increasing McMahan’s commission.

       Further investigation revealed that McMahan sold NTG products to a company for which

McMahan offered to discount the purchase price if the company provided McMahan with two

tickets to a Katy Perry concert. McMahan made the unsolicited request through her work email to

the company on April 15, 2014. The company agreed to provide McMahan the concert tickets in

exchange for the discounted price on the product being ordered. McMahan then applied an

$846.80 discount on the order. McMahan emailed the original sales invoice to the company on

April 1, 2014. Upon their agreement, McMahan emailed the company a new sales invoice with

the applied discount on April 17, 2014. When McMahan provided the final invoice to the NTG

President, McMahan listed the new discounted sales price. Furthermore, McMahan listed the date



                                                4
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 5 of 18



of the sale as March 31, 2014, making it appear that the final sales price was always that price.

For the months following, McMahan used her work email to send the company update emails

concerning how and where to pick-up the tickets. NTG’s President advised that he never knew

about the tickets nor would he have ever authorized the discount. The discount was provided to

the customer by McMahan for her own personal benefit. The deal was made in secret and the

invoice supplied to NTG was falsified. NTG did not receive any benefit from the discount and

ultimately lost out on $846.80 from the sale.

       Investigation into other sales by McMahan, including those reflected in Counts 1 through

24 of the Indictment (Count 25 reflects the sale involving the Katy Perry tickets), showed a pattern

of selling NTG products for far less than what would have been authorized by NTG. McMahan

sold products for discounts ranging from 30-90% off NTG’s authorized prices. McMahan kept

her scheme hidden from other employees and from the NTG President. McMahan’s fraudulent

scheme dates back to at least 2012. As with the Katy Perry discount, McMahan supplied

paperwork that offered no information or data that illustrated such deep discounts were being given

out by McMahan. An analysis of McMahan’s sales for 2012 through 2014 revealed well over $1

million in unauthorized discounts were applied.

       NTG sales employees are paid primarily via commissions. Each employee receives a small

base salary, but in order to make the kind of money that McMahan was making each year, sales

employees needed to sell. McMahan had to sell at least $40,000 worth of products each month

prior to receiving a commission. After $40,000, McMahan would then receive 5% from each sale.

Obviously, sales employees paid primarily on commission don’t earn as much money without

frequent sales. By applying such deep discounts, McMahan exponentially increased her chances

of making sales. For example, in 2012 McMahan sold a product for approximately $30,000. The



                                                  5
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 6 of 18



actual price of the product at the time was over $100,000. The discount given to the customer by

McMahan was over 70%. McMahan made the sale, but the sale cost NTG $70,000 in lost revenue.

Furthermore, with such a deep discount applied, it likely cost NTG more to make/obtain the

product and provide it to the customer then the $30,000 they received. As with the Katy Perry

deal, McMahan made this sale for her own benefit. Overall, Elizabeth McMahan’s scheme

resulted in lost revenue for National Tool Grinding of more than $550,000.

       During at least the years 2012 through 2014, McMahan was at the top for sales in

comparison with the other NTG sales employees. For the year 2012, McMahan’s income was over

$160,000. In 2013, it was over $165,000. In 2014, McMahan’s partial year’s salary was over

$84,000. The investigation has revealed that from her scheme to defraud, McMahan received

approximately $50,000 additionally per year from mid-2012 through the end of her employment

at NTG in August 2014.

       From at least 2013 through 2014, McMahan spent on average over $8,000 each month on

credit cards. During this same time frame, McMahan had a monthly mortgage payment of over

$1,500, loan payments for vehicles, and miscellaneous every day expenditures reflected in her

bank account. Analysis of McMahan’s income and that of her husband’s, revealed that without

the income McMahan made from selling products for deep unauthorized discounts and/or from the

commissions on the fake sales, McMahan would never have been able to spend the thousands she

did almost every month. Some of these expenditures included cruises, trips to New York City

and/or Toronto, along with frequent restaurant expenditures. Analysis of McMahan’s banking and

credit card activity revealed that for the most part, McMahan spent her income on pleasure related

items that benefited McMahan or her family.




                                                6
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 7 of 18



                   SENTENCING IN THE WHITE-COLLAR CONTEXT

       Although the Guidelines are advisory and are not presumptively reasonable, the Court

must still afford them due weight as a factor under 18 U.S.C. §§ 3553(a)(4) and (a)(5). In

addition, the Guidelines continue to be a vital force in sentencing as they “reflect a rough

approximation of sentences that might achieve § 3553(a)'s objectives.” Rita v. United States, 551

U.S. 338, 350 (2007). The Guidelines embody the factors and considerations set forth in §

3553(a), and the “upshot is that the sentencing statutes envision both the sentencing judge and

the Commission as carrying out the same basic § 3553(a) objectives, the one, at retail, the other

at wholesale.” Id. at 348. While not presumptively reasonable, courts do recognize that the

Guidelines were, “drafted by a respected public body with access to the best knowledge and

practices of penology[.]” United States v. Goldberg, 491 F.3d 668, 673 (7th Cir. 2007); Gall v.

United States, 552 U.S. 38, 46 (2007) (“[E]ven though the Guidelines are advisory rather than

mandatory, they are, as we pointed out in Rita, the product of careful study based on extensive

empirical evidence derived from the review of thousands of individual sentencing decisions.”).

In the end, it is important to recognize that the Sentencing Commission “developed these

guidelines as a practical effort toward the achievement of a more honest, uniform, equitable,

proportional, and therefore effective sentencing system.” U.S.S.G, Ch. 1, Part A, Policy

Statement 3. Accordingly, both the Supreme Court and the Third Circuit have emphasized that

“a within guidelines range sentence is more likely to be reasonable than one that lies outside the

advisory guidelines range[.]” United States v. Goff, 501 F.3d 250, 257 (3d Cir. 2007) (emphasis

in original); United States v. Cooper, 437 F.3d 324, 331-32 (3d Cir. 2006).

       Particularly in the white-collar crime context, it is important to recognize that the

Guidelines represent the considered judgment, after much study on the subject, of the importance



                                                 7
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 8 of 18



of deterrence in white-collar crime. Mistretta v. United States, 488 U.S. 361, 375 n.9 (1989)

(citing S.Rep. No.98-225, at 76 (1983)). “Congress was especially concerned that prior to the

Sentencing Guidelines, ‘[m]ajor white collar criminals often [were] sentenced to small fines and

little or no imprisonment.’” Id. The Senate Report on the Sentencing Reform Act “gave specific

examples of areas in which the prevailing sentences might be too lenient, including the treatment

of major white-collar criminals.” Id. Thus, a number of policy statements were included in the

Guidelines to ensure that these crimes were treated with the appropriate weight. See e.g.,

U.S.S.G. Ch. 1 Pt. A(4)(d) (“Under pre-guidelines sentencing practice, courts sentenced to

probation an inappropriately high percentage of offenders guilty of certain economic crimes.”);

U.S.S.G. § 2R1.1, Background Note (“Under the guidelines, prison terms for [anti-trust]

offenders should be much more common, and usually somewhat longer, than typical under pre-

guidelines practices.”). See also United States v. Ebbers, 458 F.3d 110, 129 (2d Cir. 2006)

(“[T]he Guidelines reflect Congress' judgment as to the appropriate national policy for [white-

collar] crimes ....”); United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (noting the

importance of “the minimization of discrepancies between white- and blue-collar offenses.”);

U.S.S.G., Ch. 1, Part A, Subpart 4(d) (criticism of pre-guidelines light sentences for what the

Sentencing Commission views as “serious” offenses, such as fraud offenses and other economic

crimes) .”); United States v. Engle, 592 F.3d 495, 502-03 (4th Cir. 2010) (remanding tax case for

resentencing because, among other things, “[t]he district court did not acknowledge the policy

statements” addressing the seriousness of tax offenses.).

       Deterrence is particularly important in a case like this one arising in a context where

fraud is perpetrated over a very lengthy period by an employee in a trusted position with

obvious access to and control over significant aspects of the business’ operation. In such



                                                 8
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 9 of 18



circumstances, the potential social costs of conduct lacking personal integrity are high and

demands, as a counter balance, significant deterrence. Recognizing this fact, the Guidelines

were viewed as a “solution” to the non-deterrent effect of probationary sentences in the white-

collar context. See U.S.S.G. Ch. 1 Pt. A(4)(d). As a matter of policy, the Guidelines reflect a

belief that “definite prospect of prison, even though the term may be short, will serve as a

significant deterrent, particularly when compared with pre-guidelines practice where probation,

not prison, was the norm.” Id.

       In United States v. Dougherty, 98 F.Supp.3d 721, (E.D. Pa. 2015), Judge Baylson cited

deterrence as the most important goal in a series of sentencings that the court was preparing to

impose. Judge Baylson discussed, at some length, the importance of deterrence in the white-

collar context, and noted that the Court of Appeals for the Third Circuit “recently affirmed a

sentence for conspiracy to commit extortion that ‘cited deterrence as a major consideration’

because of the nature of the crime and the defendant.” Id. at 728 (quoting United States v.

Castro, 573 F. App’x 214, 218 (3d Cir. 2014)); see also Stephanos Bibas, White-Collar Plea

Bargaining & Sentencing After Booker, 47 Wm. & Mary L. Rev. 721, 724 (2005) (“[W]hite-

collar crime is more rational, cool, and calculated than sudden crimes of passion or opportunity,

so it should be a prime candidate for general deterrence. An economist would argue that if one

increased the expected cost of white-collar crime by raising the expected penalty, white-collar

crime would be unprofitable and would thus cease.”); United States v. Martin, 455 F.3d 1227,

1240 (11th Cir. 2006) (“Defendants in white collar crimes often calculate the financial gain and

risk of loss, and white collar crimes therefore can be affected and reduced with serious

punishment.”); United States v. Musgrave, 761 F.3d 602, 609 (6th Cir. 2014) (holding that




                                                 9
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 10 of 18



economic and fraud-based crimes are prime candidates for general deterrence because they are

more rational, cool, and calculated than crimes of passion or opportunity).

        The Guidelines also stress the importance of the loss amount in determining white-collar

sentences, choosing to view the seriousness of the crime from the perspective of the victims who

lost the money as opposed to the perspective of the defendant. See, e.g., United States v.

Hoffecker, 530 F.3d 137, 200-201 (3d Cir. 2008) (quoting background comment to USSG §

2F1.1). The Guidelines direct district courts to sentence defendants convicted of crimes, like this

defendant, based on the amount of the loss, rather than on the defendant’s motive. “It makes

little difference to their victims if [the perpetrators] transfer funds to themselves, to third parties,

or if they pile up the money in the parking lot and burn it. The same amount of money has been

taken from the victim no matter what the fate of the funds.” United States v. Seacott, 15 F.3d

1380, 1387 (7th Cir. 1994). Thus, the loss amount remains a sound basis for determining the

seriousness of an offense, particularly when one looks, as the Guidelines advise, from the

perspective of the victims of the fraud.

        In United States v. Negroni, 638 F.3d 434 (3d Cir. 2011), the Third Circuit, in reversing

sentences in which the district court varied downward extensively in the white-collar context,

discussed the importance of jail sentences in the white-collar context. Id. at 446. It is discussed

that, “if a district court seeks to vary from the Guidelines recommendation of incarceration for

persons who have committed serious white-collar crimes, it must provide a thorough and

persuasive explanation for why the congressionally-approved policy of putting white-collar

criminals in jail does not apply.” Id.




                                                   10
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 11 of 18



                                   18 U.S.C. § 3553(a) Factors

       A thorough consideration of all of the sentencing factors set forth in 18 U.S.C. § 3553(a)

strongly suggests that the most appropriate sentence is one within the advisory guideline range.

The factors the Court must consider, as set forth in Section 3553(a), include the following: (1)

the nature and circumstances of the offense and the history and characteristics of the defendant;

(2) the need for the sentence imposed to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; (3) the need to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the defendant; (4)

the need to provide the defendant with educational or vocational training, medical care, or other

correctional treatment in the most effective manner; (5) the guidelines and policy statements

issued by the Sentencing Commission; (6) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct; and (7)

the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a). These factors

obviously express Congressional intent that judges focus on far more than just the defendant’s

background and characteristics when sentencing. A consideration of all the Section 3553 factors

ensures that the victims’ and society’s interests are protected.

               1.   The Nature and Circumstance of the Offense and the History and
                    Characteristics of the Defendant

       In the Factual Background section of this pleading, the circumstances surrounding

McMahan’s conduct were explained in a nutshell. The government will not belabor the point any

further except to note that the Guidelines call for a period of incarceration for a reason. By all

objective measures, including the loss amount, McMahan’s trusted position and the length of the

fraud, McMahan’s crime is serious. At any point while committing the fraud, McMahan could




                                                 11
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 12 of 18



have ended it and tried to rectify the situation. Instead, she continued to defraud in pursuit of her

own economic interests with little care for the harm caused.

       Any focus on McMahan’s background or the collateral consequences of her conviction is

misplaced. The impact on the victim is still the same regardless of the impact of the conviction

on McMahan. She did not participate in the conspiracy so she could pay unexpected medical

bills or relieve another’s suffering. She took part in the scheme to protect her economic self-

interest. That is just plain, old fashioned greed not worthy of a downward variance. McMahan

did not care if her employer’s economic situation was harmed so long as she reaped the

economic benefits of her fraud. She clearly and consistently stole from her employer simply to

enhance her lifestyle and pay for things that she could not have otherwise afforded.

       Obviously, McMahan has had a far better life than most defendants who come before the

Court for sentencing. She grew up in a stable, loving and supportive home. She graduated from

college with a degree in business. She has a lengthy work history. She has no significant health

issues. There is no history of substance abuse.

       Rather than take full advantage of her opportunities, McMahan chose to repeatedly

defraud her employer, who unaware of what she was doing considered her a valued employee.

That is not behavior deserving of a home detention sentence. Certainly, McMahan has positive

characteristics, including, most notably, the lack of a criminal record. A minimal criminal

record, however, is already taken into account in the Guidelines. United States v. Jacobs, 293 F.

App’x 884 (3d Cir. 2008) (citing United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006)). It

is not unusual for white-collar criminals to have no or minimal criminal record. United States v.

Hagerman, 525 F. Supp. 2d, 1058, 1064 (S.D. Ind. 2007); United States v. Vigil, 476 F. Supp.

2d, 1231, 1298, 1302 (D. N.M. 2007).



                                                  12
       Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 13 of 18



       McMahan’s personal circumstances and the effect of a conviction upon her do not take

her case out of the heartland of typical white-collar offenders. A defendant’s personal

circumstances are not normally a legitimate basis for a downward variance. See United States v.

Lychock, 578 F.3d 214, 220 (3d Cir. 2009) (defendant's personal circumstances and lack of

criminal history do not ordinarily justify a significant downward variance from the Guidelines);

United States v. Harris, 602 F.App’x 77 (3d Cir. 2015) (affirming denial of variance based on

nature and circumstances of the offense and the characteristics of the defendant despite strong

employment record).

       The United States anticipates that McMahan will submit letters of support from friends and

family. Warm letters from friends, family, and colleagues may be honest and heartfelt. But they

are not atypical in white-collar cases. “[E]xcellent character references are not out of the ordinary

for an executive who commits white-collar crime; one would be surprised to see a person rise to

an elevated position in business if people did not think highly of him or her.” United States v.

McClatchey, 316 F.3d 1122, 1135 (10th Cir. 2003). Courts should “view such evidence with the

skepticism of experience in sentencing executives who commit white-collar offenses.” Id. And

they often do. See, e.g., United States v. Deason, 622 F. App’x 350, 358 (5th Cir. 2015) (upholding

refusal to vary based upon, inter alia, “letters of support submitted by his friends and family”);

United States v. Della Rose, 435 F.3d 735, 738 (7th Cir. 2006) (supportive letters “by no means

out of the ordinary” because privileged white-collar offenders “often have impressive records of

civic and philanthropic achievement”); United States v. Morken, 133 F.3d 628, 630 (8th Cir. 1998)

(“record of good works is neither exceptional nor out of the ordinary for someone of his income

and preeminence”); United States v. Kohlbach, 38 F.3d 832, 837-39 (6th Cir. 1994) (not unusual

for white-collar offender to have been leader in community charities, civic organizations, church



                                                 13
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 14 of 18



efforts, and have performed prior good works); United States v. Gilmore, 2012 WL 1377625, at

*7 (W.D. La. Apr. 18, 2012) (noting defendant “has done good works in the community, but so

have many others who have appeared before this Court, particularly those charged with white-

collar crimes);United States v. Barbera, 2005 WL 2709112, at *13 (S.D.N.Y. Oct. 21, 2005) (“high

regard in which he is evidently held by the colleagues and friends who have written letters on his

behalf does not distinguish him from other white-collar criminals”). Plainly, letters of support do

not justify a significant downward variance in this case.


               2. The Need for the Sentence Imposed to Reflect the Seriousness of the
                  Offense, to Promote Respect for the Law, and to Provide Just Punishment
                  for the Offense

       A sentence within the advisory guidelines range reflects the seriousness of the offense,

promotes respect for the law, and provides just punishment. The government has already

discussed the seriousness of the offense. The sentence, however, must also promote respect for

the law and provide for a just punishment. Promoting respect for the law is, from the

government’s perspective, a primary goal of this sentencing that is very much aligned with the

goal of general deterrence discussed below. Rather than repeat arguments addressed below, the

government will simply note that by imposing serious punishments for serious crimes, the Court

promotes respect for the law.

       McMahan points directly to the collateral consequences of her conviction, including the

loss of her career, reputation, profession, and financial resources, in support of a sentence of

home detention. The collateral consequences of a conviction do not justify a downward variance

of the sort sought by McMahan. In United States v. McFarland, 468 F. App’x 164, 168 (3d Cir.

2012), the Court of Appeals for the Third Circuit affirmed the district court’s rejection of that

argument. In a footnote in that opinion, however, the Court went much further than simply


                                                 14
       Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 15 of 18



rejecting the argument. It wrote as follows: “Additionally, a strong case can be made that

McFarland’s ‘collateral punishment’ argument is the type of frivolous, non-colorable argument

that a district court need not even consider during sentencing. . . . [I]f mere reputational damage

due to criminal conviction constituted grounds for variance, then presumably every criminal

defendant could argue for a lighter sentence on that basis.” Id. at 169, n. 4. (emphasis added)

(citations omitted); see also United States v. Vigil, 476 F.Supp.2d 1231, 1315 (D.N.M. 2007)

(rejecting variance argument based on collateral consequences).

       The Sixth Circuit has even held that the collateral consequences of a defendant’s

conviction are impermissible factors for a court to consider when fashioning sentence. United

States v. Musgrave, 761 F.3d 602, 608 (6th Cir. 2014). The Musgrave court reasoned that “when

a district court varies downward on the basis of the collateral consequences of the defendant’s

prosecution and conviction, the defendant’s sentence will not reflect the seriousness of the

offense, nor will it provide just punishment.” Id.

       Beyond the clear judicial disfavor for reliance on collateral consequences as a basis for a

downward variance, there is the obvious fact that the collateral consequences claimed by

McMahan were entirely foreseeable prior to her decision to repeatedly steal from her employer.

McMahan has not explained why this Court should consider collateral consequences that

McMahan clearly knew but chose to ignore.

               3. The Need for the Sentence Imposed to Afford Adequate Deterrence to
                  Criminal Conduct

       The government simply does not have the resources to detect, much less investigate and

prosecute, every instance of financial fraud. Thus, deterrence serves as an incredibly valuable

service, reminding an individual who is contemplating fraud of the very real prospect of

prosecution and punishment. A sentence of home detention here will do nothing to deter a

                                                15
        Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 16 of 18



defendant contemplating engaging in fraud. The distinct prospect of a lengthy jail sentence is

quite likely to deter those considering taking advantage of their trusted positions.

       The Court has a unique opportunity to send a clear message that individuals will be held

accountable especially when they engage in purposeful and extended conduct like McMahan did

here. That message is likely to especially resonate in Erie’s relatively small and tight knit

community.

               4.    The Guidelines and Policy Statements Issued by the Sentencing
                     Commission

       The advisory guideline range is 37 to 46 months. The government has outlined the

important policy statements of the Sentencing Commission. The policy statements include the

punishment of economic crimes more severely, the importance of deterrence in economic crimes,

and viewing the losses in economic crimes from the perspective of the victims, rather than from

that of the defendant. All of those policy considerations are addressed at various other portions

of this pleading. Moreover, to the extent that the Court disagrees with any of those policy

considerations, the Court must articulate and explain that disagreement. United States v. Merced,

603 F.3d 203, 221 (3d Cir. 2010).


               5. Impact on the victims


       A sentence within the Guideline range will properly reflect the harm caused by

McMahan’s prolonged and recurring violation of the trust placed in her. A portion of the victim

impact statement provided to the Court by Paul and Lisa Galla, the owners of National Tool

Grinding, clearly indicates the harm that McMahan has caused:


 Elizabeth McMahon's betrayal has greatly affected Lisa and I. We no longer have the inherent
 trust for employees we once believed was necessary to have a successful business. We treated
 Elizabeth McMahon like family, with no idea that she was stealing incredible amounts of


                                                 16
       Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 17 of 18



 money from us. Her actions caused hundreds of sleepless nights worrying about our business,
 wondering how we were going to keep the business alive and be able to pay our employees.
 The number of arguments and disagreements between my wife and I are countless over that
 four year period and my wife and I have lost the trust we once placed in others.

 Elizabeth McMahon devastated a business, other employees and their jobs, and ruined the
 trust we placed in her as friend. Her actions were calculated, criminal, and repeatedly carried
 out over and over again for four years. She has showed no remorse or regret for what she has
 done, and we are asking you to sentence Elizabeth McMahon to prison to punish her for her
 crimes. We ask for a lengthy sentence not only for Elizabeth McMahon, but to also send a
 message to others as to the consequences they must face if they ever do the same criminal
 acts. Elizabeth McMahon stole from us for four years. We feel she should sit in prison for the
 same amount of time she committed her crimes - four years.

               6. The Need to Avoid Unwarranted Sentencing Disparities

       As reflected in the very first section of the United States Sentencing Commission

Guideline Manual, one of the primary purposes of the Guidelines was to achieve Congress’

laudable goal of “reasonable uniformity in sentencing by narrowing the wide disparity in

sentences imposed for similar criminal offenses committed by similar offenders.” U.S.S.G. Ch.

1, Part A, policy statement 3. Sentences within the advisory sentencing guideline range, of

course, advance the goal of avoiding unwarranted sentencing disparities. United States v. Kluger,

722 F.3d 549, 569 (3d Cir. 2013) (citing Gall v. United States, 552 U.S. 38, 54 (2007)); United

States v. Jones, 326 F. App’x 90 (3d Cir. 2009); United States v. Bauer, 529 F. App’x 275, 279,

n. 4 (3d Cir. 2013). The Court of Appeals for the Third Circuit has repeatedly reversed sentences,

particularly on government appeals, when Courts vary significantly and fail to explain how their

sentences nonetheless address this important factor. See United States v. Goff, 501 F.3d 250, 256

(3d Cir. 2007); United States v. Lychock, 578 F.3d 214 (3d Cir. 2009); United States v. Merced,

603 F.3d 203, 221 (3d Cir. 2010); Negroni, 638 F.3d at 446.

       It is also important to recognize that the “primary purpose” of 18 U.S.C. § 3553(a)(6)

“was to reduce unwarranted sentence disparities nationwide[.]” United States v. Willis, 476 F.3d

103, 109 (2d Cir. 2007). See also United States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007);

                                               17
       Case 1:15-cr-00036-DSC Document 137 Filed 12/29/19 Page 18 of 18



United States v. Damato, 672 F.3d 832, 848 (10th Cir. 2012); United States v. Ghailani, 733 F.3d

29, 55 (2d Cir. 2013); United States v. Dowdy, 216 F. App'x 178, 181 (3d Cir. 2007). In this

case, sentencing the defendant within the advisory guideline range advances the goal of national

uniformity in sentencing.

       As a valued and trusted employee, McMahan had a heightened duty to remain above

reproach. Rather than strive to avoid even the appearance of impropriety, she stole from her

employer repeatedly over a long period with no sign that she was ever going to stop prior to

being caught. A home detention sentence would be unjust and would fail to reflect McMahan’s

conduct.

       WHEREFORE, for the reasons set forth above, the Court should impose a sentence well

within the advisory sentencing guideline range.



                                                   Respectfully submitted,

                                                   SCOTT W. BRADY
                                                   United States Attorney



                                                   S/ Christian Trabold
                                                   CHRISTIAN A. TRABOLD
                                                   Assistant U.S. Attorney
                                                   PA ID No. 75013




                                                  18
